                     Case 1:21-cr-00074-DLC Document 17
                                                     16 Filed 08/25/21 Page 1 of 1


                                    Del Valle & Associates
                                                    Attorneys at Law
                                                    445 Park Avenue
                                                New York, New York 10022
                                                     (212)481-1900
         Telesforo Del Valle, Jr.                                                        Email: tdvesq@aol.com

         Michael J. Sluka                                                                    Fax. (212)481-4853
         Lawrence D. Minasian
               ___                                                                                       ___

         Lucas E. Andino                                                                              Leticia Silva
         William Cerbone                                                                            Legal Assistant
         Luis N. Colon
         Hon. Robert A. Sackett
                  of counsel
                                             August 25, 2021
         The Honorable Denise L. Cote


                                                                       MEMO ENDORSED
         United States District Judge
         Daniel Patrick Moynihan
         United States Courthouse
         500 Pearl St.
         New York, NY 10007-1312
          -Via ECF-
                                      REQUEST TO FILE UNDER SEAL

                                                                 Re:   USA v. Connie Torres,
                                                                       21 Cr. 0064 (DLC)
                  Dear Judge Cote,

                  Our office represents Ms. Connie Torres in the above referenced matter.

                My paralegal made a mistake in filing the attachments to the Sentencing Submission, via
         ECF in Document No. 15. Where she filed the reference letters from friends and family of Ms.
         Torres without censoring their addresses.

                We’d like to respectfully request that Document 15, Sentencing Submission with
         attachment of Reference Letters, be filed under Seal.

                  A censored version will be filed separately.

             Thank you for your consideration.
Granted. The attachments, docketed at                                  Respectfully submitted,
Attachment 1 to Dkt. No. 15, shall be
sealed. The defendant shall refile the                                 /S/Telesforo Del Valle Jr.
attachments with the addresses redacted.                               Del Valle & Associates
Dated: August 25, 2021
         Cc: A.U.S.A. Matthew Sharahabian, Esq.
